                                           Case 4:20-cv-05998-JST Document 7 Filed 10/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 20-cv-05998-JST
                                         In re HARRIS,
                                   8
                                                                                            ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In notices dated August 25, 2020, the Clerk of the Court directed plaintiff to complete a

                                  14   civil rights complaint form and an in forma pauperis application, and told him that he must

                                  15   complete these documents within twenty-eight days or his action would be dismissed. ECF Nos.

                                  16   3, 4. The Clerk sent Plaintiff a blank civil rights complaint form as well as a prisoner’s in forma

                                  17   pauperis application. More than twenty-eight days have passed, and Plaintiff has not filed the

                                  18   necessary documents or otherwise communicated with the Court. Accordingly, this action is

                                  19   DISMISSED WITHOUT PREJUDICE. Any request to reopen this case must be accompanied by

                                  20   a civil rights complaint form and an in forma pauperis application. The Clerk shall enter

                                  21   judgment and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 9, 2020
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
